 

Monaker Group, Inc. 8-K [mkgi-8k_020419.htm]

 

Exhibit 10.1 

 

 

PROMISSORY NOTE

$700,000.00 February 1, 2019



FOR VALUE RECEIVED, the undersigned, Monaker Group, Inc., a Nevada company,
having an address at 2893 Executive Park Drive, Suite 201, Weston FL 33331
(“Borrower”), promises to pay to the order of the Donald P. Monaco Insurance
Trust (“Lender”), located at 353 E. Liberty Drive, Wheaton, IL 60187, the
principal sum of up to SEVEN HUNDRED Thousand ($700,000.00) Dollars (as such
funds may be loaned from time to time hereunder, the “Principal Amount”),
together with interest on the unpaid Principal Amount thereof from the date of
the execution (the “Execution Date”), at the rates provided herein until
February 1, 2020 (the “Maturity Date”); provided, however, that from and after
(i) the Maturity Date, whether upon stated maturity, acceleration or otherwise,
or (ii) the date on which the interest rate hereunder is increased to the
Default Rate (as hereinafter defined) as provided herein, such additional
interest shall be computed at the Default Rate.

As used herein, the term “Default Rate” shall mean a rate of interest of
eighteen percent (18.0%) per annum, but in no event shall the Default Rate be in
excess of the Maximum Rate (as hereinafter defined).

Principal and interest hereunder shall be payable from the Execution Date,
interest on the Principal Amount outstanding hereof shall accrue at the rate of
twelve (12.0%) percent per annum, for the period beginning on and including the
Execution Date to the Maturity Date of the Loan. All principal, interest and
other sums due hereunder shall be due and payable in full on the Maturity Date.

This Note may be prepaid in whole or in part at any time, without penalty or
premium.

Borrower hereby waives trial by jury. No extension of time for payment of this
Note or any installment hereof, no alteration, amendment or waiver of any
provision of this Note and no release or substitution of any collateral securing
Borrower’s obligations hereunder shall release, modify, amend, waive, extend,
change, discharge, terminate or affect the liability of Borrower under this
Note.

Any forbearance by the holder of this Note in exercising any right or remedy
hereunder or under any other agreement or instrument in connection with the Loan
or otherwise afforded by applicable law, shall not be a waiver or preclude the
exercise of any right or remedy by the holder of this Note. The acceptance by
the holder of this Note of payment of any sum payable hereunder after the due
date of such payment shall not be a waiver of the right of the holder of this
Note to require prompt payment when due of all other sums payable hereunder or
to declare a default for failure to make prompt payment.

   

 



If this Note is placed in the hands of an attorney for collection, Borrower
shall pay all costs incurred and reasonable attorneys’ fees for legal services
in the collection effort, whether or not suit be brought.

At the written election of the holder of this Note, all payments due hereunder
may be accelerated, and this Note shall become immediately due and payable
without notice or demand, upon the occurrence of any of the following events
(each an “Event of Default”): (1) Borrower fails to pay on or before the date
due, any amount of principal and/or interest payable hereunder; (2) Borrower
fails to perform or observe any other term or provision of this Note with
respect to payment; provided, however, that Borrower shall be provided with a
ten (10) calendar day period to cure same; (3) Borrower fails to perform or
observe any other term or provision of this Note; provided, however, that
Borrower shall be provided with written notice from Lender of any non-monetary
default under this Note and a thirty (30) calendar day period to cure same; or
(4) there exists a default under or misrepresentation contained in any other
agreement, document or certificate of Borrower in connection with the Loan,
which default is not cured within any grace period expressly provided therefor
in such document. In addition to the rights and remedies provided herein, the
holder of this Note may exercise any other right or remedy in any other
document, instrument or agreement evidencing, securing or otherwise relating to
the indebtedness evidenced hereby in accordance with the terms thereof, or under
applicable law, all of which rights and remedies shall be cumulative.

If this Note is transferred in any manner, the right, option or other provisions
herein shall apply with equal effect in favor of any subsequent holder hereof.

Notwithstanding anything to the contrary contained herein, under no
circumstances shall the aggregate amount paid or agreed to be paid hereunder
exceed the highest lawful rate permitted under applicable usury law (the
“Maximum Rate”) and the payment obligations of Borrower under this Note are
hereby limited accordingly. If under any circumstances, whether by reason of
advancement or acceleration of the maturity of the unpaid principal balance
hereof or otherwise, the aggregate amounts paid on this Note shall include
amounts which by law are deemed interest and which would exceed the Maximum
Rate, Borrower stipulates that payment and collection of such excess amounts
shall have been and will be deemed to have been the result of a mistake on the
part of both Borrower and the holder of this Note, and the party receiving such
excess payments shall promptly credit such excess (to the extent only of such
payments in excess of the Maximum Rate) against the unpaid principal balance
hereof and any portion of such excess payments not capable of being so credited
shall be refunded to Borrower.

 Page 2 of 5


$700,000 Promissory Note


Monaker Group, Inc. and
the Donald P. Monaco Insurance Trust

 

 



All payments of principal and interest hereunder are payable in lawful money of
the United States of America and shall be made as instructed by Lender.

Borrower is hereby prohibited from exercising against Lender, any right or
remedy which it might otherwise be entitled to exercise against Lender,
including, without limitation, any right of setoff or any defense. Any other
claim that Borrower may have, arising from or related to the transaction
evidenced by this Note shall be asserted only against the Lender.

This Note shall be binding on the parties hereto and their respective heirs,
legal representatives, executors, successors and assigns.

This Note shall be construed without any regard to any presumption or rule
requiring construction against the party causing such instrument or any portion
thereof to be drafted.

This Note shall be governed by the laws of the State of Florida without regard
to choice of law consideration. Borrower hereby irrevocably consents to the
jurisdiction of the courts of the State of Florida and of any federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Note or the Agreement.

This Note may not be changed or terminated orally.

A determination that any portion of this Note is unenforceable or invalid shall
not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Note to any person
or circumstance is illegal or unenforceable shall not affect the enforceability
or validity of such provision to the extent legally permissible and otherwise as
it may apply to other persons or circumstances.

JURY TRIAL WAIVER. BORROWER AGREES THAT ANY SUIT, ACTION OR PROCEEDING, WHETHER
CLAIM OR COUNTERCLAIM, BROUGHT BY BORROWER OR THE HOLDER OF THIS NOTE ON OR WITH
RESPECT TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES
WITH RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A
JURY. BORROWER AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.
BORROWER ACKNOWLEDGES AND AGREES THAT AS OF THE DATE HEREOF THERE ARE NO
DEFENSES OR OFFSETS TO ANY AMOUNTS DUE IN CONNECTION WITH THE LOAN. FURTHER,
BORROWER WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR

 Page 3 of 5


$700,000 Promissory Note


Monaker Group, Inc. and
the Donald P. Monaco Insurance Trust

 

 



RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY,
PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. BORROWER ACKNOWLEDGES AND AGREES THAT THIS PARAGRAPH IS A SPECIFIC AND
MATERIAL ASPECT OF THIS NOTE AND THAT LENDER WOULD NOT EXTEND CREDIT TO BORROWER
IF THE WAIVERS SET FORTH IN THIS PARAGRAPH WERE NOT A PART OF THIS NOTE.

 

 

 

[Remainder of this page intentionally left blank.] 

 

 

 

 

 

 

 

 

 Page 4 of 5


$700,000 Promissory Note


Monaker Group, Inc. and
the Donald P. Monaco Insurance Trust

 

 



IN WITNESS WHEREOF, the undersigned has executed this Note on the date set forth
above. 

WITNESS: BORROWER:       Monaker Group, Inc, a Nevada company           By: /s/
Bill Kerby     Name: Bill Kerby       Title: CEO          



 



/s/ Gesarela Miller     Name:  

 

 



 Page 5 of 5


$700,000 Promissory Note


Monaker Group, Inc. and
the Donald P. Monaco Insurance Trust

 

